Citation Nr: 1015879	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-03 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2004 rating determination by the above Regional Office 
(RO).  

The Board notes that the Veteran's current whereabouts do not 
appear to be established.  Recent correspondence addressed to 
him has been returned as undelivered or undeliverable.  
Therefore the RO should make an attempt to verify the 
Veteran's current address.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for diabetes 
mellitus was denied by the RO in a July 1977 rating decision 
and not appealed; the July 1977 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the July 1977 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for diabetes 
mellitus, and therefore is material evidence.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for New and Material 
Evidence

The RO originally denied the Veteran's claim of entitlement 
to service connection for diabetes mellitus in July 1977.  
The Veteran did not appeal and that determination is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  In 2003, he filed an informal claim, 
seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
his claim was filed in 2003, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis which means, in this case, since the rating 
decision in July 1977.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Factual Background and Analysis

Evidence of record in July 1977 included service treatment 
records (STRs), which show that although on enlistment, the 
Veteran's urinalysis was positive for sugar, there was no 
specific diagnosis or treatment related to diabetes.  At his 
separation physical in October 1971, the Veteran had negative 
results for sugar by urinalysis testing.  Post-service VA 
medical records dated in 1972 show no diagnosis of diabetes 
mellitus.

As noted previously, the claim for service connection for 
diabetes mellitus was denied by the RO in July 1977 and not 
appealed.  The denial was based upon the RO's finding that 
diabetes mellitus was not shown by the evidence of record.  
Therefore, any "new" evidence would have to at the very 
least, show a current diagnosis of diabetes mellitus.  The 
Board notes that most recently in August 2004, the RO noted 
that diabetes was one of the enumerated conditions for which 
presumptive service connection due to Agent Orange exposure 
was available.  However, the evidence does not reflect that 
the Veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, as required by regulation.  Thus, in the absence of 
evidence of actual duty or visitation in Vietnam, he is not 
entitled to a presumption of Agent Orange exposure.

Since the July 1977 RO decision the Veteran has submitted VA 
outpatient treatment records containing a diagnosis of 
diabetes mellitus in 2007 based on a blood glucose reading of 
526 mg/dL.  As such, the evidence is new, in the sense that 
it was not of record when the RO denied the claim.   It is 
material because it addresses the fundamental requirements 
for service connection - namely, a diabetes mellitus 
diagnosis, overcoming the primary reason the RO previously 
denied the claim.  

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
with regard to the above discussed claim to reopen, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The claim is now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened, and to this extent the claim is granted.


REMAND

In light of the Board's finding that new and material 
evidence has been presented and the Veteran's claim of 
service connection for diabetes mellitus has been reopened, 
further development is required.

In this case, the STRs show that at enlistment in 1967 
laboratory findings showed 4+ sugar in the urine.  Subsequent 
records show that an urinalysis in April 1968, showed a 3+ 
for sugar.  The Veteran underwent a 3-day urine test, the 
results of which varied between 1+ and 3+.  At his separation 
physical in October 1971, the Veteran had negative results 
for sugar by urinalysis testing.  

Post-service medical records show the Veteran was diagnosed 
with diabetes mellitus in 2007.  

The Veteran's contentions relate his current diabetes 
mellitus to service, but medical evidence showing such a 
relationship has not been submitted and he has not been 
afforded an examination during the course of this appeal.  
His in-service history raises significant medical questions 
regarding the onset of any disability.  Moreover the 
available post-service medical evidence fails to address the 
importance, or lack thereof, regarding the Veteran's 
urinalysis results in 1967 and 1968.  The current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of medical expertise.  As such, a VA 
examination is needed.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to 
locate the Veteran through whatever means 
are available, including requesting 
assistance from his attorney, or through 
other Federal agencies or departments who 
might have knowledge of the Veteran's 
last known address (38 C.F.R. 
§ 3.159(c)(2) (2009).  

2.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159..  

3.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a)  The examiner should provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran's diabetes mellitus 
is traceable to any incidents, 
symptoms, or treatment the Veteran 
experienced or manifested during 
service, or is in any other way 
causally related to his active 
service, or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 
percent).  The examiner should 
specifically address the Veteran's 
urinalysis results in 1967 and 1968 
during service as the possible onset 
of or precursor to the current 
diabetes.  If the Veteran's diabetes 
mellitus cannot be regarded as 
having been related to service, the 
examiner should specifically 
indicate so.  

b)  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records.  The 
basis for the conclusions reached 
should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


